First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (2017, cited by applicant on IDS submitted 03/24/2020).
Fujii et al. teaches a mouse model in which tumor cells proliferate in the internal axillary lymph nodes, the administration of a liquid composition, obtained by diluting an anticancer agent 5-FU in normal saline, to the external axillary lymph nodes of the mouse resulted in the suppression of the tumor growth in the internal axillary lymph nodes, and specifically, resulted in the delivery of the 5-FU to the target lymph nodes by means of a lymphatic drug delivery approach (column 2B42).  
Note:  According to the present application (table 2, paragraph [0049]), normal saline has an osmotic pressure of 758 kPa and a viscosity of 1.04 mPa.s, and the liquid
composition disclosed in reference, obtained by diluting 5-FU in normal saline, is thus considered to have an osmotic pressure of at least 758 kPa and a viscosity of 1.04 mPa.s.

Claim(s) 1, 3, 5, 6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kundig et al. (WO 2006/071934, cited by applicant on IDS submitted 05/11/2021).
Kundig et al. teaches intralymphatic administration of a liquid comprising a drug, such as, CpG oligodeoxynucleotides, and saline (see the entire article, especially paragraphs [0044], [0048], [0059]-[0065], [0075], [0084], [0074]-[0075], [0077], [0084]).
Note:  According to the present application (table 2, paragraph [0049]), normal saline has an osmotic pressure of 758 kPa and a viscosity of 1.04 mPa.s, and the liquid
composition disclosed in reference, obtained by diluting 5-FU in normal saline, is thus considered to have an osmotic pressure of at least 758 kPa and a viscosity of 1.04 mPa.s.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (1977, cited by applicant on IDS submitted 05/11/2020).
Takahashi et al. teaches an intratumoral injection of an emulsion comprising 5-FU, oil and 5% emulsifier (TWEEN 80) (see the entire article, especially Abstract; paragraph bridging pages 235/236).  The reference teaches the injection results in high drug concentration in the lymphatic system (see Abstract and page 246, last paragraph).  Based on the combination of sesame oil and TWEEN 80, it is assumed the prior art emulsion has an osmotic pressure and viscosity which falls within the claimed osmotic pressure and viscosity ranges (see paragraphs bridging pages 11/12 and 12/13 of the present specification (see the disclosure of vegetable oils and polysorbate 80)).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628